Exhibit 10.1

 

WAIVER AND AGREEMENT

 

This WAIVER AND AGREEMENT (“Agreement”), dated as of November 16, 2009, is by
and among PINNACLE GAS RESOURCES, INC., a Delaware corporation, the Lenders from
time to time party hereto, and THE ROYAL BANK OF SCOTLAND plc, as Administrative
Agent and as Lender.

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement (as amended by that certain Letter Regarding
Waiver and Amendment to Credit Agreement dated March 9, 2007, the Second
Amendment to Credit Agreement dated as of August 4, 2008, the Third Amendment to
Credit Agreement dated as of September 30, 2008, the Fourth Amendment to Credit
Agreement dated as of April 14, 2009, the Fifth Amendment and Waiver to Credit
Agreement dated as of August 26, 2009 (the “Fifth Amendment”), the Sixth
Amendment to Credit Agreement dated as of October 20, 2009, and as further
amended and supplemented from time to time, the “Credit Agreement”); and

 

WHEREAS, the parties hereto desire to further extend certain waivers with
respect to certain provisions of the Credit Agreement and to make certain
agreements as set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.                                            Definitions.  Capitalized
terms used herein but not defined herein shall have the meanings as given them
in the Credit Agreement, unless the context otherwise requires.

 

Section 2.                                            Waivers.

 

(a)                                  The Administrative Agent and the Lenders
hereby waive for the period ending on the earlier of November 23, 2009 and the
date of any Default or Event of Default arising out of any breach of or
non-compliance with the Credit Agreement not expressly waived hereunder (the
“Waiver Date”), the requirement in Section 7.15.2 of the Credit Agreement that
the Borrower not permit the ratio of its Current Assets to its Current
Liabilities to be less than 1.00 to 1.00 for the fiscal quarter ending June 30,
2009.  The waiver in this Section 2 is effective only for the period ending on
the Waiver Date and only for the fiscal quarter ending June 30, 2009, and not
any other period or fiscal quarter.

 

(b)                                 The Administrative Agent and the Lenders
hereby waive for the period ending on the Waiver Date the requirements of
Section 7.6.2 of the Credit Agreement to the extent and only to the extent that
(i) the failure to pay accounts payable within ninety (90) days of the date of
the invoice therefor would cause such accounts not to be Permitted Debt and
(ii) that the aggregate amount of all such accounts payable not so paid within
ninety (90) days of the date of the invoice therefor does not exceed
$6,000,000.  The waiver in this Section 2(b) is effective only to the extent
that such failure to pay accounts payable causes such accounts

 

--------------------------------------------------------------------------------


 

payable not to be Permitted Debt and only with respect to the period ending on
the Waiver Date and not any other period and only to the extent that the
aggregate of all such accounts payable not so paid within ninety (90) days of
the date of the invoice therefor does not exceed $6,000,000.

 

(c)                                  The Administrative Agent and the Lenders
hereby waive for the period ending on the Waiver Date the requirements of
Section 7.6.3 of the Credit Agreement that the Borrower pay the trade and other
accounts payable within 90 days after the invoice date therefore, provided that
this waiver is only effective with respect to trade and other accounts not
exceeding $6,000,000 in the aggregate at any time outstanding.  The waiver in
this Section 2(c) is effective only with respect to (i) the period ending on the
Waiver Date and not any other period and (ii) trade and other accounts not
exceeding $6,000,000 in the aggregate at any time outstanding.

 

(d)                                 The Administrative Agent and the Lenders
hereby waive for the period ending on the Waiver Date the requirements of
Section 7.7 of the Credit Agreement that the Borrower and its Subsidiaries not
allow Liens on any of its Property to the extent but only to the extent of Liens
not securing amounts in excess in the aggregate of $2,500,000.  The waiver in
this Section 2(d) is effective only with respect to (i) the period ending on the
Waiver Date and not any other period and (ii) only with respect to Liens not
securing amounts in excess in the aggregate of $2,500,000.

 

Section 3.                                            Modification of Certain
Dates.  The Borrower, Agent and Lenders agree that the references to
“November 16, 2009”, in Section 4 of the Fifth Amendment, as amended by the
Waiver and Agreement dated October 26, 2009, shall be amended and restated to
read “November 23, 2009”.  As amended by the preceding sentence, the provisions
of such Section 4 of the Fifth Amendment, as heretofore amended, shall continue
to be effective from and after the date of this Agreement.

 

Section 4.                                            Agreement regarding
Financial Advisor.  The Borrower acknowledges and agrees that in connection with
the waivers granted herein, and in connection with such additional waivers and
agreements as the Borrower may anticipate requesting, the Administrative Agent
and Lenders may elect to engage the services of a financial consultant to assist
in the review of the financial condition and operations of the Borrower and any
request for a waiver, amendment or other action which the Borrower may hereafter
make in connection with the Credit Agreement.  In consideration of the waivers
hereunder and the Administrative Agent’s and Lenders’ consideration of any such
request, the Borrower agrees that notwithstanding any contrary provision of the
Credit Agreement, that the reasonable fees and expenses of any such financial
advisor incurred by the Administrative Agent and the Lenders shall be paid by
the Borrower on demand and shall constitute an amount payable under Section 9.4
of the Credit Agreement whether or not an Event of Default shall then exist or
have been waived.

 

Section 5.                                            Condition to
Effectiveness.  This Agreement shall be deemed effective as of November 16, 2009
(the “Effective Date”) when the Administrative Agent shall have received
counterparts hereof duly executed by the Borrower, the Administrative Agent, and
the Required Lenders.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                            Representations and
Warranties.  The Borrower hereby represents and warrants that after giving
effect hereto:

 

(a)                                  the representations and warranties of the
Borrower and each Subsidiary contained in the Loan Documents are true and
correct in all material respects on and as of the date hereof, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;

 

(b)                                 the execution, delivery and performance by
the Borrower and each Subsidiary of this Agreement has been duly authorized by
all necessary corporate action required on their part and this Agreement, along
with the Credit Agreement as amended hereby and other Loan Documents,
constitutes the legal, valid and binding obligation of each Obligor party
thereto enforceable against them in accordance with its terms, except as its
enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;

 

(c)                                  neither the execution, delivery and
performance of this Agreement by the Borrower and each Subsidiary, the
performance by them of the Credit Agreement nor the consummation of the
transactions contemplated hereby does or shall contravene, result in a breach
of, or violate (i) any provision of the Borrower or any Subsidiary’s certificate
or articles of incorporation or bylaws or other similar documents, or
agreements, (ii) any law or regulation, or any order or decree of any court or
government instrumentality, or (iii) any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which the Borrower or any of its Subsidiaries or
any of their property is bound, except in any such case to the extent such
conflict or breach has been waived herein or by a written waiver document, a
copy of which has been delivered to Administrative Agent on or before the date
hereof;

 

(d)                                 no Material Adverse Effect has occurred and
is continuing; and

 

(e)                                  no Default or Event of Default that the
Administrative Agent and the Lenders have not waived in writing or that has not
otherwise been disclosed to the Administrative Agent has occurred and is
continuing.

 

Section 7.                                            Ratification.

 

(a)                                  This Agreement is a Loan Document.  The
Credit Agreement and all Obligations thereunder or in connection therewith are
hereby ratified, approved, and confirmed in each and every respect.

 

(b)                                 The Borrower and each of its Subsidiaries
hereby ratifies, approves and confirms in every respect all the terms,
provisions, conditions and obligations of each of the Security Documents,
including without limitation all Mortgages, Pledge and Security Agreements, and
Guaranties, to which it is a party.

 

Section 8.                                            Costs and Expenses.  As
provided in Section 9.4 of the Credit Agreement, the Borrower agrees to
reimburse Administrative Agent for all fees, costs, and expenses,

 

3

--------------------------------------------------------------------------------


 

including the reasonable fees, costs, and expenses of counsel or other advisors
for advice, assistance, or other representation in connection with this
Agreement.

 

Section 9.                                            GOVERNING LAW. THIS
AGREEMENT HAS BEEN NEGOTIATED, IS BEING EXECUTED AND DELIVERED, AND WILL BE
PERFORMED IN WHOLE OR IN PART, IN THE STATE OF NEW YORK, AND THE SUBSTANTIVE
LAWS OF SUCH STATE AND THE APPLICABLE FEDERAL LAWS OF THE UNITED STATES OF
AMERICA SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION
OF THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT THE LAWS OF ANY JURISDICTION WHERE
COLLATERAL IS LOCATED REQUIRE APPLICATION OF SUCH LAWS WITH RESPECT TO SUCH
COLLATERAL.

 

Section 10.                                      Severability.  Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

Section 11.                                      Counterparts.  This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing one or more counterparts.  Any signature hereto delivered
by a party by facsimile transmission shall be deemed to be an original signature
hereto.

 

Section 12.                                      No Waiver.  Except as expressly
set forth in this Agreement, the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any default of the Borrower or any
other Obligor or any right, power or remedy of the Administrative Agent or the
other Secured Parties under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents.

 

Section 13.                                      Successors and Assigns.  This
Agreement shall be binding upon the Borrower and its successors and permitted
assigns and shall inure, together with all rights and remedies of each Lender
hereunder, to the benefit of each Lender and the respective successors,
transferees and assigns.

 

Section 14.                                      Entire Agreement.  THIS
AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF
AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD,
THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES.

 

4

--------------------------------------------------------------------------------


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date hereof.

 

 

BORROWER:

 

 

 

PINNACLE GAS RESOURCES, INC.

 

 

 

 

 

By:

/s/Peter G. Schoonmaker

 

Name:

Peter G. Schoonmaker

 

Title:

Chief Executive Officer and President

 

6

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

 

 

By:

/s/Charles Greer

 

Name:

Charles Greer

 

Title:

Senior Vice President

 

7

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

By:

/s/Charles Greer

 

Name:

Charles Greer

 

Title:

Senior Vice President

 

8

--------------------------------------------------------------------------------